FILED
                            NOT FOR PUBLICATION                             MAR 18 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT


AARON CASTRO,                          )      No. 09-15740
                                       )
      Petitioner – Appellant,          )      D.C. No. 2:04-CV-01652-RLH-RJJ
                                       )
      v.                               )      MEMORANDUM *
                                       )
BRIAN WILLIAMS; CATHERINE              )
CORTEZ MASTO, Esquire,                 )
                                       )
      Respondents – Appellees.         )
                                       )

                    Appeal from the United States District Court
                             for the District of Nevada
                   Roger L. Hunt, Chief District Judge, Presiding

                             Submitted March 9, 2010 **
                              San Francisco, California

Before:      FERNANDEZ, HAWKINS, and THOMAS, Circuit Judges.

      Aaron Castro appeals the district court’s denial of his petition for habeas

corpus relief. 28 U.S.C. § 2254. We affirm.



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      (1)      Castro contends that the state trial judge’s failure to grant him a

continuance violated his constitutional rights and, thus, deprived him of his right to

counsel, as a matter of “clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); see also Richter v.

Hickman, 578 F.3d 944, 950–51 (9th Cir. 2009) (en banc). We disagree. On this

record, no clearly established Supreme Court law required that Castro be granted a

continuance; there had been ample time to prepare for the trial1 and counsel stated

that he was ready to proceed.2 The fact that Castro wanted more investigation to be

conducted, despite counsel’s opinion that further investigation was not necessary,

does not require us to overturn the decision of the Nevada courts.

      (2)      Similarly, we cannot say that the Nevada Supreme Court

unreasonably determined that counsel was not ineffective within the meaning of

the United States Constitution. See Strickland v. Washington, 466 U.S. 668,

687–90, 694, 104 S. Ct. 2052, 2064–66, 2068, 80 L. Ed. 2d 674 (1984). Castro’s

presentation to that court was not sufficient to require it to determine that counsel’s




      1
       See Morris v. Slappy, 461 U.S. 1, 11–12, 103 S. Ct. 1610, 1616–17, 75 L.
Ed. 2d 610 (1983); Ungar v. Sarafite, 376 U.S. 575, 589–90, 84 S. Ct. 841,
849–50, 11 L. Ed. 2d 921 (1964).
      2
          See Morris, 461 U.S. at 12, 103 S. Ct. at 1616.

                                             2
alleged failures3 were both objectively unreasonable and prejudicial.

       (3)    Finally, Castro asserts that the district court erred when it determined

that certain of his ineffective assistance of counsel claims had not been exhausted

in the state courts. See 28 U.S.C. § 2254(b)(1)(A); see also Scott v. Schriro, 567

F.3d 573, 582 (9th Cir. 2009) (per curiam); Wooten v. Kirkland, 540 F.3d 1019,

1023 (9th Cir. 2008). Again, we disagree. The district court properly determined

that Castro’s generalized ineffective assistance of counsel claim before the Nevada

Supreme Court was insufficient to encompass the specific claims he now asserts.

Thus, he did not give that court a fair opportunity to consider those claims. See

Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008); Moormann v. Schriro, 426

F.3d 1044, 1056 (9th Cir. 2005). That lapse on his part is fatal to his assertion that

the district court erred.

       AFFIRMED.




       3
        Castro alleged failures to communicate, to file additional pretrial motions,
and to obtain experts (especially to conduct psychological examinations of the
child victims).

                                           3